Exhibit 10.1

THE DUN & BRADSTREET EXECUTIVE TRANSITION PLAN

(As amended and restated effective January 1, 2009)

The Dun & Bradstreet Corporation (the “Company”) wishes to define those
circumstances under which it will provide assistance to an Eligible Employee in
the event of his or her Eligible Termination (as such terms are defined herein).
Accordingly, the Company maintains The Dun & Bradstreet Executive Transition
Plan (the “Plan”). The Plan is hereby amended and restated effective January 1,
2009 to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

DEFINITIONS

1.1 “Board” shall mean the Board of Directors of the Company.

1.2 “Cause” shall mean (a) willful malfeasance or willful misconduct by the
Eligible Employee in connection with his or her employment, (b) continuing
failure to perform such duties as are requested by any employee to whom the
Eligible Employee reports or the Company’s board of directors, (c) failure by
the Eligible Employee to observe material policies of the Company applicable to
the Eligible Employee or (d) the commission by an Eligible Employee of (i) any
felony or (ii) any misdemeanor involving moral turpitude.

1.3 “Change in Control” shall mean the occurrence of any of the following
events, but only to the extent such event constitutes a “change in control
event” as that term is defined for purposes of Code Section 409A:

(a) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase or own stock of the Company at
the same time or as a result of the same public offering), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the
Company’s stock, but only if such person or group is not considered to
effectively control the Company (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations) prior to such
acquisition.

(b) a majority of members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election;

(c) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase or own stock of the Company at
the same time or as a result of the same public offering), acquires ownership of



--------------------------------------------------------------------------------

stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company, but only if such person or group was not considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
prior to such acquisition; or

(d) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, but not
including persons solely because they purchase assets of the Company at the same
time), acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition by such person or group) assets from the
Company that have a total gross fair market value (determined without regard to
any liabilities associated with such assets) equal to or more than ninety
percent (90%) of the total gross fair market value of all of the assets of the
Company (determined without regard to any liabilities associated with such
assets) immediately before such acquisition or acquisitions, except where the
assets are transferred to (i) a shareholder of the Company (immediately before
the asset transfer) in exchange for or with respect to its stock, (ii) an
entity, fifty percent (50%) or more of the total value or voting power of which
is owned, directly or indirectly, by the Company immediately after the asset
transfer, (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company immediately after the asset
transfer, or (iv) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
(iii), above, immediately after the asset transfer.

1.4 “Committee” shall mean the Compensation & Benefits Committee of the Board.

1.5 “Eligible Employee” shall mean the Chief Executive Officer of the Company
and such other executive officers of the Company or its affiliates as are
designated in writing by the Chief Executive Officer.

1.6 “Eligible Termination” shall mean a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h) that is (a) an involuntary termination
of employment with the Company by reason of a reduction in force program, job
elimination or unsatisfactory performance in the execution of an Eligible
Employee’s duties or (b) a resignation mutually agreed to in writing by the
Company and the Eligible Employee, provided that the circumstances of such
resignation constitute an involuntary termination for purposes of Code
Section 409A. Notwithstanding the foregoing, an Eligible Termination shall not
include

 

  (i) a unilateral resignation;

 

  (ii) a termination by the Company for Cause;

 

2



--------------------------------------------------------------------------------

  (iii) a termination as a result of a sale (whether in whole or in part, of
stock or assets), merger or other combination, spinoff, reorganization or
liquidation, dissolution or other winding up or other similar transactions
involving the Company; provided however, that a termination of employment as a
result of a Change in Control shall not be covered by this clause (iii); or

 

  (iv) any termination where an offer of employment is made to the Eligible
Employee of a comparable position at the Company.

1.7 “Salary” shall mean an Eligible Employee’s annual base salary at the time
his or her employment terminates, except as otherwise provided in Schedule A
hereto.

1.8 “Severance and Release Agreement” shall mean an agreement signed by the
Eligible Employee substantially in the form attached hereto as Exhibit 1.
Notwithstanding the foregoing, the Company may, by action of its chief human
resources officer or chief legal counsel, modify the form of Severance and
Release Agreement to be signed by any Eligible Employee in a manner approved by
the Committee (or its delegee).

1.9 “Specified Key Employee” shall mean an Eligible Employee who, at the time of
his or her Eligible Termination is a “specified employee” as defined in Code
Section 409A(a)(2)(B)(i). Specified Key Employees will be identified by the
Company according to procedures adopted by the Board or the Committee applicable
to all plans and agreements sponsored by the Company that are subject to Code
Section 409A.

Section 2 - SEVERANCE BENEFITS

2.1 Subject to the provisions of this Section 2, in the event of an Eligible
Termination, an Eligible Employee shall be entitled to receive from the Company
the benefits set forth on Schedule A hereto.

2.2 The grant of severance benefits pursuant to Section 2.1 hereof is
conditioned upon an Eligible Employee’s (a) signing a Severance and Release
Agreement and the expiration of any revocation period set forth therein and
(b) relinquishment of any right to benefits under the Dun & Bradstreet Career
Transition Plan. The Company shall deliver the Severance and Release Agreement
to the Eligible Employee within ten (10) days of an Eligible Termination. No
payments of severance benefits pursuant to Section 2.1 shall be made prior to
the date that both (i) the Eligible Employee has delivered an original, signed
Severance and Release Agreement to the Company and (ii) the revocability period
(if any) has elapsed; provided however, that any payments that would otherwise
have been made prior to such date but for the fact that Eligible Employee had
not yet delivered an original, signed Severance and Release Agreement (or the
revocability period had not yet elapsed) shall be made as soon as
administratively practicable but not later than the seventy-fourth (74th) day
following the date of the Eligible Termination. If an Eligible Employee does not
deliver an original, signed Severance and Release Agreement to the Company
within forty-five (45) business days after receipt of the same from the Company,
(i) the Eligible Employee shall have no rights to severance benefits pursuant to
Section 2.1, and (ii) the Company shall have no obligation to pay or provide to
the Eligible Employee any such severance benefits.

 

3



--------------------------------------------------------------------------------

2.3 Notwithstanding any other provision contained herein (except as set forth in
this Section 2.3), the Chief Executive Officer of the Company may, at any time,
take such action as such officer, in such officer’s sole discretion, deems
appropriate to reduce or increase by any amount the benefits otherwise payable
to an Eligible Employee pursuant to Schedule A or otherwise modify the terms and
conditions applicable to an Eligible Employee under this Plan provided, that the
Chief Executive Officer reports any reduction or increase in benefits or other
modification of the terms and conditions hereof to the Committee and provided,
further, that with respect to benefits payable, or other modifications
applicable, to the Chief Executive Officer, only the Committee may take such
action. Benefits granted hereunder may not exceed an amount nor be paid over a
period that would cause the Plan to be other than a “welfare benefit plan” under
section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

2.4 In the event the Company, in its sole discretion, grants an Eligible
Employee a period of inactive employee status, then, in such event, any amounts
paid to such Eligible Employee during any such period shall offset the benefits
payable under this Plan. For this purpose, a period of inactive employee status
shall mean the period beginning on the date such status commences (of which the
Eligible Employee shall be notified) and ending on the date of such Eligible
Employee’s termination of employment.

2.5 Any payment that does not qualify as a short-term deferral under Code
Section 409A and Treasury Regulation Section 1.409A-1(b)(4) or a limited payment
under Treasury Regulation Section 1.409A-1(b)(9)(v)(D) will not be made before
the date after the expiration of the six-month period immediately following the
date of termination or, if earlier, the date of Eligible Employee’s death, if
the Eligible Employee is a Specified Key Employee as of the Eligible
Termination. Payments to which the Eligible Employee otherwise would be entitled
during the first six months following an Eligible Termination (the “Six-Month
Delay”) will be accumulated and paid on the first day of the seventh month
following the Eligible Termination. Notwithstanding the foregoing, to the
maximum extent permitted under Code Section 409A and Treasury Regulation
Section 1.409A-1(b)(9)(iii), during the Six-Month Delay and as soon as
practicable after satisfaction of Section 2.2 of this Plan, the Company will pay
the Eligible Employee an amount equal the lesser of (A) the benefits scheduled
to be provided under the Plan, or (B) two times the lesser of (1) the maximum
amount that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Eligible Termination occurs, and
(2) the sum of the Eligible Employee’s annualized compensation based upon the
annual rate of pay for services provided to the Company for the Eligible
Employee’s taxable year preceding the taxable year in which the Eligible
Termination occurs; provided that amounts paid under this sentence will count
toward, and will not be in addition to, the total payment amount required to be
made to the Eligible Employee by the Company under the Plan.

2.6 Notwithstanding any provision herein to the contrary, the Company may, in
its sole discretion, accelerate the payment of an Eligible Employee’s benefit to
the extent permitted under the Treasury Regulations promulgated under Code
Section 409A. No Eligible Employee shall have any election, direct or indirect,
with respect to any such acceleration.

 

4



--------------------------------------------------------------------------------

Section 3 - AMENDMENT AND TERMINATION

3.1 The Company reserves the right to terminate the Plan at any time and without
any further obligation by action of the Board or such other person or persons to
whom the Board properly delegates such authority.

3.2 The Company shall have the right to modify or amend the terms of the Plan at
any time, or from time to time, to any extent that it may deem advisable by
action of the Board, the Committee or such other person or persons to whom the
Board or the Committee properly delegates such authority. Any amendment by the
Board or the Committee shall be effective only to the extent such amendment does
not cause the terms of the Plan or any benefit hereunder to violate the
provisions of Code Section 409A or Section 1.409A of the Treasury Regulations.

3.3 All modifications of or amendments to the Plan shall be in writing.

Section 4 - ADMINISTRATION OF THE PLAN

4.1 The Committee shall be the named fiduciary (the “Named Fiduciary”) and shall
have authority to control and manage the operation and administration of the
Plan and to manage and control its assets.

4.2 The Named Fiduciary may from time to time designate persons other than the
Named Fiduciary to carry out fiduciary responsibilities under the Plan, and such
persons shall be deemed to be fiduciaries under the Plan with respect to such
delegated responsibilities. Fiduciaries may employ one or more persons to render
advice with regard to any responsibility such fiduciary has under the Plan.

4.3 The Named Fiduciary (and its delegees) shall have the exclusive right to
interpret any and all of the provisions of the Plan and to determine any
questions arising thereunder or in connection with the administration of the
Plan. Any decision or action by the Named Fiduciary (and its delegees) shall be
conclusive and binding upon all Eligible Employees and all other interested
parties. In all instances the Named Fiduciary (and its delegees) shall have
complete discretionary authority to determine eligibility for participation and
benefits under the Plan, and to construe and interpret all provisions of the
Plan and all documents relating thereto including, without limitation, all
disputed and uncertain terms. All deference permitted by law shall be given to
such constructions, interpretations and determinations.

4.4 Any action to be taken by the Named Fiduciary shall be taken by a majority
of its members either at a meeting or by written instrument approved by such
majority in the absence of a meeting. A written resolution or memorandum signed
by one Committee member and the secretary of the Committee shall be sufficient
evidence to any person of any action taken pursuant to the Plan.

4.5 Any person, corporation or other entity may serve in more than one fiduciary
capacity under the Plan.

4.6 The Company shall indemnify any individual who is a director, officer or
employee of the Company or any affiliate, or his or her heirs and legal
representatives, against all

 

5



--------------------------------------------------------------------------------

liability and reasonable expense, including counsel fees, amounts paid in
settlement and amounts of judgments, fines or penalties, incurred or imposed
upon him or her in connection with any claim, action, suit or proceeding,
whether civil, criminal, administrative or investigative, in connection with his
or her duties with respect to the Plan, provided that any act or omission giving
rise to such claim, action, suit or proceeding does not constitute willful
misconduct or is not performed or omitted in bad faith.

Section 5 - MISCELLANEOUS

5.1 Neither the establishment of the Plan nor any action of the Company, the
Committee (or its delegees), or any fiduciary shall be held or construed to
confer upon any person any legal right to continue employment with the Company.
The Company expressly reserves the right to discharge any employee whenever the
interest of the Company, in its sole judgment, may so require, without any
liability on the part of the Company, the Committee (or its delegees), or any
fiduciary.

5.2 Benefits payable under the Plan shall be paid out of the general assets of
the Company or an affiliate. The Company need not fund the benefits payable
under this Plan; however, nothing in this Section 5.2 shall be interpreted as
precluding the Company from funding or setting aside amounts in anticipation of
paying such benefits, so long as any such arrangement complies with Code
Section 409A. Any benefits payable to an Eligible Employee under this Plan shall
represent an unsecured claim by such Eligible Employee against the general
assets of the Company that employed such Eligible Employee.

5.3 The Company shall deduct from the amount of any severance benefits payable
hereunder the amount required by law to be withheld for the payment of any taxes
and any other amount, properly to be withheld.

5.4 Benefits payable under the Plan shall not be subject to assignment,
alienation, transfer, pledge, encumbrance, commutation or anticipation by the
Eligible Employee. Any attempt to assign, alienate, transfer, pledge, encumber,
commute or anticipate Plan benefits shall be void.

5.5 This Plan shall be interpreted and applied in accordance with the laws of
the State of New Jersey, except to the extent superseded by applicable federal
law. All references to statutory provisions and regulatory provisions used
herein shall include any similar or successor provisions. The exclusive
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan shall be exclusively in the courts
in the State of New Jersey, including the Federal Courts located therein.

5.6 This Plan will be of no force or effect to the extent superseded by foreign
law.

5.7 This Plan is intended to comply with Code Section 409A and the
interpretative guidance thereunder, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements, and shall be
administered accordingly. The Plan shall be construed and interpreted with such
intent. A right to a series of installment payments under the Plan is to be
treated as a right to a series of separate payments in accordance with Treasury
Regulation Section 1.409A-2(b)(2)(iii). The Company, the Board, the Committee
and their

 

6



--------------------------------------------------------------------------------

delegees make no representations that the Plan, the administration of the Plan,
or the benefits hereunder comply with Code Section 409A. If an operational
failure occurs with respect to Code Section 409A, any affected Eligible Employee
shall fully cooperate with the Company to correct the failure, to the extent
possible, in accordance with any correction procedure established by the
Internal Revenue Service.

5.8 This Plan supersedes any and all prior severance arrangements, policies,
plans or practices of the Company (whether written or unwritten).
Notwithstanding the preceding sentence, the Plan does not affect the severance
provisions of any written individual employment contracts or written agreements
between an Eligible Employee and the Company. Benefits payable under the Plan
shall be offset by any other severance or termination payment made by the
Company including, but not limited to, amounts paid pursuant to any agreement or
law.

 

7



--------------------------------------------------------------------------------

Schedule A

An Eligible Employee entitled to benefits hereunder shall, subject to Section 2
of the Plan, receive the following:

 

  1. Salary Continuation

The Eligible Employee shall receive 104 weeks of Salary continuation, provided,
however, that for purposes of determining the Salary continuation amount, in the
event the Eligible Employee has incurred an Eligible Termination other than by
reason of unsatisfactory performance, “Salary” shall include the Eligible
Employee’s guideline annual bonus opportunity under the applicable Annual
Incentive Plan (as defined in paragraph 3 hereof) for the year of termination,
payment of which will be prorated annually over a period equal to the number of
weeks of Salary continuation (the “Salary Continuation Period”) and made at the
same time as other Salary continuation amounts. Salary continuation hereunder
shall be paid at the times the Eligible Employee’s Salary would have been paid
if employment had not terminated, over the Salary Continuation Period. In the
event the Eligible Employee performs services for an entity other than the
Company or a Participating Company during the Salary Continuation Period, such
employee shall notify the Company on or prior to the commencement thereof. For
purposes of this Schedule A, to “perform services” shall mean employment or
services as a full-time employee, consultant, owner, partner, associate, agent
or otherwise on behalf of any person, principal, partnership, firm or
corporation (other than the Company or a Participating Company). All Salary
continuation payments shall cease upon re-employment by the Company or a
Participating Company. For purposes of this paragraph 1, a “Participating
Company” shall mean any entity more than fifty percent (50%) of the voting
interests of which are owned, directly or indirectly, by the Company and which
has elected to participate in The Dun & Bradstreet Corporation Career Transition
Plan.

 

  2. Welfare Benefit Continuation

Medical, dental and life insurance benefits shall be provided throughout the
Salary Continuation Period at the levels, and subject to the limits, in effect
for the Eligible Employee immediately prior to termination of employment but in
no event greater than the levels in effect for active employees of the Company
generally during the Salary Continuation Period, provided that the Eligible
Employee shall pay the employee portion of any required premium payments at the
level in effect for active employees of the Company for such benefits. The
amount of benefits provided during the first year of the Salary Continuation
Period will not affect the amount of benefits provided during the following
year. For purposes of determining an Eligible Employee’s entitlement to
continuation coverage as required by Title I, Subtitle B, Part 6 of ERISA, such
employee’s 18-month or other period of coverage shall commence on his or her
termination of employment.

 

1



--------------------------------------------------------------------------------

  3. Annual Bonus Payment

Subject to the provisions of this paragraph 3, a cash bonus for the calendar
year of termination may be paid in an amount equal to the actual bonus which
would have been payable to the Eligible Employee under the annual bonus plan in
which he or she participates (the “Annual Incentive Plan”) had such employee
remained employed through the end of the year of such termination multiplied by
a fraction the numerator of which is the number of full months of employment
during the calendar year of termination and the denominator of which is 12. Such
bonus shall be payable at the time otherwise payable under the Annual Incentive
Plan had employment not terminated, but no later than the 15th day of the third
month following the end of the Eligible Employee’s taxable year (or the
employer’s taxable year, if later) during which the termination of employment
occurred. Notwithstanding the foregoing, no amount shall be paid under this
paragraph in the event the Eligible Employee incurred an Eligible Termination by
reason of unsatisfactory performance. The foregoing provisions of this paragraph
3 shall be appropriately modified in the case of any plan not on a calendar year
basis.

 

  4. Long-Term Awards

Cash payments shall be made to an Eligible Employee as set forth in this
paragraph in respect of “Performance-Based Awards” (as such term is defined in
The Dun & Bradstreet Corporation 2000 Stock Incentive Plan or any successor plan
(the “Stock Incentive Plan”)) otherwise payable under the Stock Incentive Plan
had the Eligible Employee remained employed through the end of the applicable
performance period in the event the Eligible Employee was employed by a
Participating Company for at least half the applicable performance period. In
such event, cash payments shall be made to an Eligible Employee in amounts equal
to the value of the Performance-Based Awards, as earned, otherwise payable under
the Stock Incentive Plan had the employee remained employed through the end of
the applicable performance period multiplied by a fraction the numerator of
which is the number of full months of employment with a Participating Company
from the beginning of the performance period to termination of employment, and
the denominator of which is the number of full months in the performance period.
Such payments shall be made at the times the Performance-Based Awards in respect
of which such payments are made would otherwise be payable under the Stock
Incentive Plan had employment not terminated, but no later than seventy-four
(74) days following the end of the applicable performance period.
Notwithstanding the foregoing, no amount shall be paid under this paragraph in
the event the Eligible Employee incurred an Eligible Termination by reason of
unsatisfactory performance. Nothing contained herein shall reduce any amounts
otherwise required to be paid under the Stock Incentive Plan except to the
extent such amounts are paid hereunder.

 

  5. Death

Upon the death of an Eligible Employee during the Salary Continuation Period,
the benefits described in paragraphs 1, 3 and 4 of this Schedule shall continue
to be paid to his or her estate, as applicable, at the time or times otherwise
provided for herein.

 

2



--------------------------------------------------------------------------------

  6. Other Benefits

The Eligible Employee shall be entitled to such executive outplacement services
during the Salary Continuation Period as shall be provided by the Company.
During the Salary Continuation Period, financial planning/counseling shall be
afforded to the Eligible Employee to the same extent afforded immediately prior
to termination of employment in the event the Eligible Employee incurred an
Eligible Termination other than by reason of unsatisfactory performance.

 

  7. No Further Grants, Etc.

Following an Eligible Employee’s termination of employment, no further grants,
awards, contributions, accruals or continued participation (except as otherwise
provided for herein) shall be made to or on behalf of such Eligible Employee
under any plan or program maintained by the Company including, but not limited
to, any Annual Incentive Plan, the Stock Incentive Plan, or any qualified or
nonqualified retirement, profit sharing, stock option or restricted stock plan
of the Company. Any unvested or unexercised options, unvested restricted stock
and all other benefits under any plan or program maintained by the Company
(including, but not limited to, any Annual Incentive Plan, any long-term
incentive plan or any qualified or nonqualified retirement, profit sharing,
stock option or restricted stock plan) which are held or accrued by an Eligible
Employee at the time of his or her termination of employment, shall be treated
in accordance with the terms of such plans and programs under which such
options, restricted stock or other benefits were granted or accrued.

 

3